
	

115 SRES 348 IS: Reaffirming the strategic partnership between the United States of America and the Federal Democratic Republic of Ethiopia and encouraging inclusive governance in the Federal Democratic Republic of Ethiopia.
U.S. Senate
2017-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 348
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2017
			Mr. Inhofe (for himself and Mr. Enzi) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the strategic partnership between the United States of America and the Federal
			 Democratic Republic of Ethiopia and encouraging inclusive governance in
			 the Federal Democratic Republic of Ethiopia.
	
	
 Whereas the first pillar of the 2012 United States Strategy toward Sub-Saharan Africa is to strengthen democratic institutions;
 Whereas the third pillar of the 2012 United States Strategy toward Sub-Saharan Africa is to advance peace and security;
 Whereas Ethiopia is one of the top troop contributing countries to the United Nations peacekeeping missions, providing over 8,000 soldiers to United Nations missions around the world;
 Whereas Ethiopia has contributed over 4,000 troops to the African Union Mission to Somalia (AMISOM);
 Whereas the Government of Ethiopia, in collaboration with the United States Government, trained the National Army for Somalia, supported the fight against Al-Shabaab militants, and deployed its troops in support of regional protection force in South Sudan;
 Whereas the close cooperation and strategic partnership between the United States of America and the Federal Democratic Republic of Ethiopia has been built on over a century of close cooperation and support;
 Whereas the Government of Ethiopia continues to play a crucial role in Africa and specifically in East Africa, and the partnership in counter­terrorism activities with the United States is vital for regional peace and stability;
 Whereas the United States has welcomed Ethiopia's participation in the Global Coalition to Counter ISIS;
 Whereas the United States held a Strategic Dialogue with Ethiopia in Addis Ababa on July 27, 2015, during the visit by President Barack Obama to strengthen the bilateral relationship;
 Whereas respect for democracy, inclusive governance, human rights, and civil liberties have been core pillars of United States foreign policy;
 Whereas the Government of Ethiopia expressed its commitment to the Promotion and Protection of Human Rights by taking necessary measures to implement the National Human Rights Action Plan adopted by the House of Peoples Representative of the FDRE;
 Whereas the Ethiopian Human Rights Commission (EHRC) conducted an independent and thorough investigation into the deaths and injuries caused during the protests in Ethiopia in 2016 and submitted its report with recommendations to the House of Peoples Representative of the FDRE; and
 Whereas, on August 9, 2017, the Government of Ethiopia lifted a State of Emergency that had been imposed on October 9, 2016, to bring about peace and stability following violent protests that resulted in the destruction of government and personal property and the deaths of civilian and security officials: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the commitment of the United States Government to support the Government of Ethiopia—
 (A)to provide training and resources to counter terrorism and violent extremism and address security concerns in the Horn of Africa;
 (B)to bolster trade and investment in the private sector between the United States and Ethiopia; (C)to continue the support to strengthen higher education and promote health through the exiting mechanisms;
 (D)to continue the humanitarian assistance with the United States Agency for International Development to the people affected by the drought; and
 (E)calls on the Secretary of State to engage with the Government of Ethiopia in strengthening the bilateral Working Group on Democracy, Governance and Human Rights, and provide support in the implementation of the National Human Rights Action Plan;
 (2)condemns the violence that resulted in the death of over 500 Ethiopians; (3)calls on the Government of Ethiopia—
 (A)to hold accountable all personnel responsible for the death and destruction that took place as a result of violent protests in the Oromia and Amhara regions and publicly release information in a written report;
 (B)to respect the right to freedom of peaceful assembly and guarantee freedom of the press and mass media in keeping with Articles 30 and 29 of the Ethiopian constitution; and
 (C)to engage in open and transparent consultations relative to its development strategy, especially those strategies that could result in people’s displacement from land, offering those displaced from their land the right to seek remedy or redress in courts and providing a transparent means to access justice for those displaced;
 (4)calls on the Administrator of the United States Agency for International Development to continue to lead efforts to work with the Government of Ethiopia to improved democracy and governance; and
 (5)calls on the United States Agency for International Development to assist the Government and people of Ethiopia in capacity building in all areas.
			
